As Filed with the U.S. Securities and Exchange Commission on July 28, 2009 1933 Act File No. 33-64872 1940 Act File No. 811-7820 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 T Pre-Effective Amendment No. £ Post-Effective Amendment No. 44 T and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 T Amendment No. 44 T (Check appropriate box or boxes.) American Century Capital Portfolios, Inc. 4,KANSAS CITY, MISSOURI 64111 (Address of Principal Executive Offices) (Zip Code) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (816) 531-5575 CHARLES A. ETHERINGTON 4,KANSAS CITY, MISSOURI64111 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: August 1, 2009 It is proposed that this filing will become effective (check appropriate box) £ immediately upon filing pursuant to paragraph (b) T on August 1, 2009 pursuant to paragraph (b) £ 60 days after filing pursuant to paragraph (a)(1) £ on [Date] pursuant to paragraph (a)(1) £ 75 days after filing pursuant to paragraph (a)(2) £ on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: £ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. August 1, 2009 American Century Investments Prospectus Mid Cap Value Fund Investor Class (ACMVX) Institutional Class (AVUAX) R Class (AMVRX) Advisor Class (ACLAX) The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents Fund Summary 2 Investment Objective 2 Fees and Expenses 2 Investments, Risks and Performance 3 Portfolio Management 4 Purchase and Sale of Fund Shares 5 Tax Information 5 Payments to Broker-Dealers and Other Financial Intermediaries 5 Objectives, Strategies and Risks 6 Management 8 Investing Directly with American Century Investments 10 Investing Through a Financial Intermediary 13 Additional Policies Affecting Your Investment 14 Share Price and Distributions 18 Taxes 20 Multiple Class Information 22 Financial Highlights 24 ©2009 American Century Proprietary Holdings, Inc. All rights reserved. Fund Summary Investment Objective The fund seeks long-term capital growth. Income is a secondary objective. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. Shareholder Fees (fees paid directly from your investment) Investor Institutional R Advisor Maximum Account Maintenance Fee None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Institutional R Advisor Management Fee 1.00% 0.80% 1.00% 1.00% Distribution and Service (12b-1) Fees None None 0.50% 0.25% Other Expenses 0.01% 0.01% 0.01% 0.01% Total Annual Fund Operating Expenses 1.01% 0.81% 1.51% 1.26% 1 Applies only to investors whose total eligible investments with American Century Investments are less than $10,000. Example The example below is intended to help you compare the costs of investing in the fund with the costs of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods, that you earn a 5% return each year, and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Investor Class Institutional Class R Class Advisor Class Portfolio Turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 173% of the average value of its portfolio. -2- Investments, Risks and Performance In selecting stocks for the fund, the portfolio managers look for companies whose stock price may not reflect the company’s value. The managers attempt to purchase the stocks of these undervalued companies and hold each stock until the price has increased to, or is higher than, a level the managers believe more accurately reflects the fair value of the company. Under normal market conditions, the portfolio managers will invest at least 80% of the fund’s assets in medium size companies. The portfolio managers consider medium size companies to include those whose market capitalization at the time of purchase is within the capitalization range of the Russell 3000® Index, excluding the largest 100 such companies (in terms of market capitalization). The portfolio managers intend to manage the fund so that its weighted capitalization falls within the capitalization range of the members of the Russell Midcap® Index. The fund’s principal risks include • Mid Cap Stocks – The mid-sized companies in which the fund invests may present greater opportunities for capital growth than larger companies, but also may be more volatile and present greater risks. • Style Risk – If the market does not consider the individual stocks purchased by the fund to be undervalued, the value of the fund’s shares may decline, even if stock prices generally are rising. • Foreign Securities – The fund may invest in foreign securities, which may be riskier than investing in U.S. securities. • IPO Risk – The fund’s performance may be affected by investments in initial public offerings. • Market Risk – The value of the fund’s shares will go up and down based on the performance of the companies whose securities it owns and other factors generally affecting the securities market. • Price Volatility – The value of the fund’s shares may fluctuate significantly in the short term. • Principal Loss – At any given time your shares may be worth less than the price you paid for them. In other words, it is possible to lose money by investing in the fund. An investment in the fund is not a bank deposit, and it is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Annual Total Returns The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the fund’s performance from year to year for Investor Class shares. The table shows how the fund’s average annual returns for the periods shown compared with those of a broad measure of market performance. The fund’s past performance (before and after taxes) is not necessarily an indication of how the fund will perform in the future. For current performance information, please visit americancentury.com. Sales charges and account fees, if applicable, are not reflected in the bar chart. If those charges were included, returns would be less than those shown. -3- Highest Performance Quarter (4Q 2006):8.56% Lowest Performance Quarter (4Q 2008): -18.96% As of June 30, 2009, the most recent calendar quarter end, the fund’s Investor Class year-to-date return was 3.14%. For the calendar year ended December 31, 2008 1 year Since Inception Inception Date Investor Class Return Before Taxes -24.49% 2.88% 3/31/04 Return After Taxes on Distributions -24.70% 1.09% 3/31/04 Return After Taxes on Distributions and Sale of Fund Shares -15.57% 1.83% 3/31/04 Institutional Class Return Before Taxes -24.34% 3.10% 8/02/04 R Class Return Before Taxes -24.87% -3.47% 7/29/05 Advisor Class Return Before Taxes -24.68% 0.05% 1/13/05 Russell Midcap® Value Index (reflects no deduction for fees, expenses or taxes) -38.44% -0.75%(1) — 1 Reflects benchmark performance since the date closest to the Investor Class’s inception for which data is available. The after-tax returns are shown only for Investor Class shares. After-tax returns for other share classes will vary. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or IRAs. Portfolio Management Investment Advisor American Century Investment Management, Inc. Portfolio Managers Phil Davidson, CFA, Chief Investment Officer - Value Equity, Senior Vice President and Senior Portfolio Manager, has been a member of the team that manages the fund since its inception. Michael Liss, CFA, Vice President and Portfolio Manager, has been a member of the team that manages the fund since its inception. Kevin Toney, CFA, Vice President and Portfolio Manager, has been a member of the team that manages the fund since its inception. -4- Purchase and Sale of Fund Shares You may purchase or redeem shares of the fund on any business day through our Web site at americancentury.com, by mail (American Century Investments, P.O. Box 419200, Kansas City, MO 64141-6200), or by telephone at 1-800-345-2021 (Investor Services Representative) or 1-800-345-3533 (Business, Not-For-Profit and Employer-Sponsored Retirement Plans). Shares may be purchased by electronic bank transfer, by check or by wire. You may receive redemption proceeds by electronic bank transfer or by check. Unless otherwise specified below, the minimum initial investment amount to open an account is $2,500. Financial intermediaries may open an account with $250, but may require their clients to meet different investment minimums. The minimum initial investment amount for Institutional Class is generally $5 million ($3 million for endowments and foundations). Broker-dealer sponsored wrap program accounts, fee based accounts, and employer-sponsored retirement plan accounts do not have a minimum purchase amount. The minimum initial investment amount for Coverdell Education Savings Accounts is $2,000 unless the account is opened through a financial intermediary. There is a $50 minimum for subsequent purchases, except that there is no subsequent purchase minimum for financial intermediaries or employer-sponsored retirement plansFor purposes of fund minimums, employer-sponsored retirement plans do not include SEP IRAs, SIMPLE IRAs or SARSEPs. Tax Information Fund distributions are generally taxable as ordinary income or capital gains, unless you are investing through a tax-deferred account such as a 401(k) or individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, plan sponsor or financial professional), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. -5- Objectives, Strategies and Risks What are the fund’s investment objectives? The fund seeks long-term capital growth. Income is a secondary objective. How does the fund pursue its investment objectives? Under normal market conditions, the portfolio managers will invest at least 80% of the fund’s assets in equity securities of medium size companies. The fund may change this 80% policy only upon 60 days’ prior written notice to shareholders.
